 

EXHIBIT 10.38







THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.










______________________________________________




COPYTELE, INC.

SUBSCRIPTION AGREEMENT

_____________________________________________







This Subscription Agreement (this “Agreement”) is entered into by and between
CopyTele, Inc., a Delaware corporation (the “Company”), and the subscriber
listed on the signature page hereto (the “Subscriber”).




The Company is offering (the “Offering”) for sale of up to $5,000,000 principal
amount of 8% Convertible Debenture due 2015 in the form attached hereto as
Exhibit A (the “Debentures”), which are convertible into 6,667 shares of common
stock, par value $.01 per share (the “Common Stock”), of the Company for each
$1,000 principal amount of Debentures or up to 33,333,333 shares of Common Stock
in the aggregate (the “Conversion Shares”) for a purchase price equal to the
principal amount of the Debenture.  In addition, for each $1,000 principal
amount of Debentures,  the Company will issue to the Subscriber, a Warrant in
the form attached hereto as Exhibit B (the “Warrant”) to purchase 3,333 shares
of Common Stock (the “Warrant Shares” and together with the Debentures, the
Warrants and the Conversion Shares, collectively, the “Securities”).  




The Subscriber understands that the Company has the right to reject any
subscriptions tendered and to allocate the Debentures and Warrants to be issued
among the various subscribers.  Any subscription amount that is not accepted by
the Company as of the end of the Offering period will be returned promptly to
the Subscriber without interest.  This Subscription Agreement is one of a series
of subscription agreements and the sale of any Debentures and Warrants is not
conditioned on the sale of any minimum amount of Debentures and Warrants.




In connection therewith, the Company and the Subscriber hereby agree as follows:


1


 




--------------------------------------------------------------------------------


 

1.

Purchase and Sale of the Debentures and Warrants.  Upon the basis of the
representations and warranties, and subject to the terms and conditions, set
forth herein, the Company agrees to issue and sell the Debentures and the
Warrants to the Subscriber on the Closing Date for the aggregate purchase price
set forth on the signature page hereto (the “Subscription Price”), and the
Subscriber irrevocably agrees to purchase the Debentures and the Warrants from
the Company on the Closing Date at the Subscription Price.

2.

Closing.  The closing of the purchase and sale of the Debentures and Warrants
shall take place at 10:00 a.m., New York City time, on January 9, 2013, at the
offices of the Company at 900 Walt Whitman Road, Melville, New York 11747, or on
such other date or at such other time or place as the Company and the Subscriber
may agree upon in writing (such time and date of the closing being referred to
herein as the “Closing Date”).  Upon payment of the Subscription Price in full
in the form of cash or certified or bank check payable to the order of the
Company, the Company will deliver to the Subscriber as promptly as practicable
(but in no event later than fifteen (15) days following the date of payment in
full of the Subscription Price) certificates representing the Debentures and
Warrants, registered in the name of the Subscriber.

3.

Acceptance of Subscription.  The Subscriber understands and agrees that this
subscription is made subject to the condition that the Debentures and Warrants
to be issued and delivered on account of this subscription will be issued only
in the name of and delivered only to the Subscriber.

4.

Agreements of the Company.  

(a)

Use of Proceeds.  The Company agrees to use the net proceeds for working capital
purposes.

(b)

Registration Rights.  The Subscriber shall be entitled to the registration
rights with respect to the Conversion Shares and Warrant Shares as is set forth
in Article IV of the Debentures.

5.

Representations and Warranties of the Company.  The Company represents and
warrants that:

(a)

no consent, approval, authorization or order of any court, governmental agency
or body or arbitrator having jurisdiction over the Company or any of the
Company’s affiliates is required for the execution of this Agreement or the
performance of the Company’s obligations hereunder, including, without
limitation, the sale of the Debentures and Warrants to the Subscriber;

(b)

neither the sale of the Debentures or Warrants nor the performance of the
Company’s other obligations pursuant to this Agreement will violate, conflict
with, result in a breach of, or constitute a default (or an event that, with the
giving of notice or the lapse of time or both, would constitute a default) under
(i) the certificate of incorporation or bylaws of the Company, (ii) any decree,
judgment, order or determination of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of the Company’s
properties or assets, (iii) any law, treaty, rule or regulation applicable to
the Company or (iv) the terms of any bond, debenture, note or other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed or trust or other instrument to which the Company is a
party or otherwise bound or to which any property of the Company is subject;





2

 




--------------------------------------------------------------------------------

 

(c)

the Company has or, prior to the Closing, will have taken all corporate action
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;

(d)

the Company has duly authorized the issuance of the Securities;

(e)

the Conversion Shares and the Warrant Shares, when issued and delivered in
accordance with the terms of the Company’s certificate of incorporation and the
Debentures and the Warrants, as the case may be, will be duly and validly
issued, fully paid and non-assessable, will not be subject to any preemptive or
similar rights, and will be free and clear of any security interest, lien, claim
or other encumbrance;

(f)

the sale of the Securities by the Company is not part of a plan or scheme to
evade the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”);

(g)

neither the Company nor any person acting on behalf of the Company has offered
or sold any of the Securities by any form of general solicitation or general
advertising;

(h)

the Company has offered the Securities for sale only to “accredited investors,”
as such term is defined in Rule 501(a) under the Securities Act, who by reason
of their business and financial experience have such knowledge, sophistication
and experience in business and financial matters as to be capable of evaluating
the merits and risks of the investment in the Securities;

(i)

As of their respective dates, or to the extent corrected by a subsequent
restatement, amendment or supplement, all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities
Exchange Act of 1934 (the “Exchange Act”), for the two years preceding the date
hereof (the “SEC Reports”) complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading;

(j)

the financial statements of the Company included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing
(or to the extent corrected by a subsequent restatement).  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments; and





3

 




--------------------------------------------------------------------------------

 

(k)

since the date of the latest audited financial statements included within the
SEC Reports, and except as otherwise set forth in the SEC Reports, (i) the
Company has not incurred any material liabilities, direct or contingent, and
(ii) there has been no material adverse change in the properties, business,
results of operations, condition (financial or other), affairs or prospects of
the Company and its subsidiaries, taken as a whole.

The Company has not made any representations or warranties to the Subscriber,
and the Subscriber has not relied upon any representations or warranties of the
Company, except as expressly set forth in this Section 4.




6.

Representations and Warranties of the Subscriber. The Subscriber represents,
warrants and agrees that:

(a)

the purchase of the Securities by the Subscriber is not part of a plan or scheme
to evade the registration requirements of the Securities Act;

(b)

the Subscriber understands that the offering and sale of the Securities is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof and the provisions of Regulation D (“Regulation D”) as
promulgated by the SEC, based, in part, upon the representations, warranties and
agreements of the Subscriber contained in this Subscription Agreement;

(c)

the Subscriber is, and on each date on which it converts the Debenture or
exercises the Warrants will be, an “accredited investor,” as such term is
defined in Rule 501(a) under the Securities Act, and that the Subscriber
satisfies at least one of the categories of accredited investors as set forth on
the Accredited Investor Questionnaire  attached hereto as Schedule 1;  

(d)

the Subscriber, by reason of its business and financial experience, has such
knowledge, sophistication and experience in business and financial matters as to
be capable of evaluating the merits and risks of the investment in the
Securities and, having had access to or having been furnished with all such
information or documents as it has considered necessary (including, without
limitation, the SEC Reports), has concluded that it is able to bear those risks;

(e)

The Subscriber has adequate means of providing for such Subscriber’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment for an indefinite period of time;

(f)

the Subscriber confirms that, in making the Subscriber’s decision to purchase
the Securities, the Subscriber and the Subscriber’s representatives have been
given the opportunity to ask questions of and to receive answers from the
Company concerning the Securities and the Company and all such questions have
been answered to the full satisfaction of the Subscriber;

(g)

the Subscriber has independently evaluated the merits of its decision to
purchase the Securities, and the Subscriber confirms and understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Subscriber in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Subscriber has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities;





4

 




--------------------------------------------------------------------------------

 

(h)

the Subscriber understands that (i) the Securities are “restricted securities”
and have not been registered under the Securities Act and may not be offered or
sold unless registered under the Securities Act or an exemption from the
registration requirements of the Securities Act is available, (ii) if any
transfer of the Securities is to be made in reliance on an exemption under the
Securities Act, the Company may require an opinion of counsel satisfactory to it
that such transfer may be made pursuant to such exemption and (iii) so long as
deemed appropriate by the Company, the Securities may bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form to the following effect:

“[NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED] UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES [ISSUABLE UPON EXERCISE OF THIS WARRANT] MAY
NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT”;

(i)

in making any subsequent offering or sale of the Securities, the Subscriber will
be acting only for itself and not as part of a sale or planned distribution in
violation of the Securities Act;

(j)

the Subscriber is unaware of, is in no way relying on, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or the internet, in connection
with the offering and sale of the Securities and is not subscribing for the
Securities and did not become aware of the Offering through or as a result of
any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally;

(k)

the Subscriber understands that neither the SEC nor federal or state or other
governmental agency has passed upon or made any recommendation or endorsement
with respect to the Securities and that neither the SEC nor any state securities
commission has approved the Securities, or passed upon or endorsed the merits of
this offering of the Securities;





5

 




--------------------------------------------------------------------------------

 

(l)

the Subscriber is purchasing the Debentures and the Warrants, and will acquire
the Conversion Shares and the Warrant Shares, as principal for its own account
and not with a view to, or for distributing or reselling the Securities, or any
part thereof, in violation of the Securities Act or any applicable state
securities laws.  The Subscriber acknowledges that the Securities have not been
registered under the Securities Act or any applicable state securities law;

(m)

the Subscriber (i) does not presently have any agreement, plan or understanding,
directly or indirectly, with any person or entity to distribute or effect any
distribution of any of the Securities (or any securities which are derivatives
thereof) or through any person or entity (ii) is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer; and (iii) during the
period of five (5) business days immediately prior to the execution of this
Agreement, the Subscriber, did not, and from such date and through the
expiration of the 90th day following the date hereof will not, directly or
indirectly, execute or effect or cause to be executed or effected any short
sale, option, or equity swap transaction in or with respect to the Common Stock
or any other derivative security transaction the purpose or effect of which is
to hedge or transfer to a third party all or any part of the risk of loss
associated with the ownership of the Securities by the Subscriber;

(n)

no consent, approval, authorization or order of any court, governmental agency
or body or arbitrator having jurisdiction over the Subscriber or any of the
Subscriber’s affiliates is required for the execution of this Agreement or the
performance of the Subscriber’s obligations hereunder, including, without
limitation, the purchase of the Debentures and Warrants by the Subscriber;

(o)

If an entity, the Subscriber has its principal place of business or, if an
individual, the Subscriber has its primary residence, in the jurisdiction set
forth immediately below such Subscriber’s name on the signature pages hereto;

(p)

The Subscriber (i) if a natural person, represents that the Subscriber has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Subscriber is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Subscriber
is a party or by which it is bound;





6

 




--------------------------------------------------------------------------------

 

(q)

(For Employee Retirement Income Security Act (“ERISA”) plans only)    The
fiduciary of the ERISA plan (the “Plan”) represents that such fiduciary has been
informed of and understands the Company’s investment objectives, policies and
strategies, and that the decision to invest “plan assets” (as such term is
defined in ERISA) in the Company is consistent with the provisions of ERISA that
require diversification of plan assets and impose other fiduciary
responsibilities.  The Subscriber fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Subscriber fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its affiliates; and

(r)

The information set forth in this Agreement regarding the Subscriber is true,
correct and complete.

The foregoing representations, warranties and undertakings are made by the
Subscriber with the intent that they be relied upon in determining the
Subscriber’s suitability as an investor in the Company, and the Subscriber
hereby agrees that such representations and warranties shall survive the
Subscriber’s purchase of the Securities.




If more than one person is signing this Subscription Agreement, each
representation, warranty and undertaking made herein shall be a joint and
several representation, warranty or undertaking of each such person.  If the
Subscriber is a partnership, corporation, trust or other entity, the Subscriber
has enclosed with this Agreement appropriate evidence of the authority of the
individual executing this Agreement to act on behalf of the Subscriber.




7.

Conditions to Closing. The obligations of each party hereunder shall be subject
to:

(a)

 the accuracy of the representations and warranties of the other party hereto as
of the date hereof and as of the Closing Date, as if such representations and
warranties had been made on and as of such date; and

(b)

the performance by the other party of its obligations hereunder.





7

 




--------------------------------------------------------------------------------



 

 

8.

Indemnification.

(a)

The Company agrees to indemnify and hold harmless the Subscriber, each person,
if any, who controls the Subscriber within the meaning of Section 15 of the
Securities Act and each officer, director, employee and agent of the Subscriber
and of any such controlling person against any and all losses, liabilities,
claims, damages or expenses whatsoever, as incurred, arising out of or resulting
from any breach or alleged breach or other violation or alleged violation of any
representation, warranty, covenant or undertaking by the Company contained in
this Agreement, and the Company will reimburse the Subscriber for its reasonable
legal and other expenses (including the cost of any investigation and
preparation, and including the reasonable fees and expenses of counsel) incurred
in connection therewith.

(b)

The Subscriber agrees to indemnify and hold harmless the Company, each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act and each officer, director, employee and agent of the Company and
of any such controlling person against any and all losses, liabilities, claims,
damages or expenses whatsoever, as incurred, arising out of or resulting from
any breach or alleged breach or other violation or alleged violation of any
representation, warranty, covenant or undertaking by the Subscriber contained in
this Agreement, and the Subscriber will reimburse the Company for its reasonable
legal and other expenses (including the cost of any investigation and
preparation, and including the reasonable fees and expenses of counsel) incurred
in connection therewith.

9.

Survival of Representations and Warranties. The respective agreements,
representations, warranties, indemnities and other statements made by or on
behalf of each party hereto pursuant to this Agreement shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
party, and shall survive delivery of any payment for the Subscription Price.

10.

Notices.  Any notice, demand or request required or permitted to be given by the
Company or the Subscriber pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally, one day after being
delivered to an overnight courier of national reputation for next day priority
delivery, or by facsimile or electronic mail (with a hard copy to follow by
delivery to a national reputation carrier for non-priority delivery), addressed
to the parties at the addresses and/or facsimile telephone number/electronic
mail address of the parties set forth at the end of this Agreement, or such
other address as a party may request by notifying the other in writing.

11.

Miscellaneous.

(a)

This Agreement may be executed in one or more counterparts, and such
counterparts shall constitute but one and the same agreement.

(b)

This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their respective successors and, with respect to the indemnification
provisions hereof, each person entitled to indemnification hereunder, and no
other person shall have any right or obligation hereunder. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other party hereto. Any assignment contrary to the terms hereof shall be null
and void and of no force or effect.





8

 






--------------------------------------------------------------------------------



 

(c)

This Agreement represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought.

(d)

Each provision of this Subscription Agreement shall be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(e)

Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

(f)

Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

(g)

This Agreement shall be governed by the internal laws of the State of New York,
without regard to conflicts of law.




*   *   *   *   *





9

 




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be executed and delivered as of the date first written above.







Date: January  __, 2013

Amount of Subscription:


(Minimum of $50,000)










Subscriber’s Name (please print)










Joint Subscriber’s Name (if applicable)










Social Security or Taxpayer

Subscriber’s Signature

Identification Number







Social Security or Taxpayer

Joint Subscriber’s Signature (if applicable)

Identification Number




Residence Address (for Individuals)/:

Mailing Address, if different

Business Address (for Entities)

from Residence/Busienss Address:






















Telephone:




Facsimile:




Email:







NOTE TO SUBSCRIBER:  PLEASE COMPLETE THE ACCREDITED INVESTOR QUESTIONNAIRE
ATTACHED AS  SCHEDULE 1.








10




--------------------------------------------------------------------------------

 

Accepted:




COPYTELE, INC.










Date: January __, 2013

By:                                                        

Robert A. Berman

President and Chief Executive Officer







     Address: 900 Walt Whitman Road

      Melville, New York 11747














11

 




--------------------------------------------------------------------------------

 

SCHEDULE 1







COPYTELE, INC.

ACCREDITED INVESTOR QUESTIONNAIRE







PART I – FOR NATURAL PERSONS




1.

Accredited Investors Status:  I am an Accredited Investor (as defined in Rule
501 of Regulation D promulgated under the Securities Act) because I certify that
(check all appropriate descriptions that apply):




Initial _______

I am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000. For purposes of this item , “net worth” means the
excess of total assets at fair market value (including personal and real
property, but excluding the estimated fair market value of a person's primary
home) over total liabilities. Total liabilities excludes any mortgage on the
primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
purchased, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the closing date for the sale of Securities for the purpose of
investing in the Securities.




Initial _______

I am a natural person who had individual income exceeding $200,000 (or joint
income with my spouse exceeding $300,000) in each of the last two calendar years
and I have a reasonable expectation of reaching the same income level in the
current calendar year.




Initial _______

I am a director or executive officer of CopyTele, Inc.






2.

Employment and Business Experience

Present occupation:

Salary:

Do you own your own business or are you otherwise employed?

Name and type of business employed by or owned:

Description of responsibilities:





Length of service with present employer or length of ownership of present
business:








S-1

 




--------------------------------------------------------------------------------







Present title or position:

Length of service in present title or position:

Prior occupations, employment, and length of service during the past five (5)
years:

Occupation

Name of Employer or Owned Business (and identify which)

Years of Service

 

 

 

 

 

 

 

 

 




Do you have any professional licenses or registrations, including bar
admissions, accounting certificates, real estate brokerage licenses, investment
adviser registrations and SEC or state broker-dealer registrations? Yes:
____________ No: ____________  

If yes, please list such licenses or registrations, the date(s) you received the
same, and whether they are in good standing:                




3.

Education (college and postgraduate)




Institution Attended

Degree

Dates of Attendance

 

 

 

 

 

 

 

 

 

 

4.

Current Investment Objectives

My current investment objectives (indicate applicability and priority) are:

Current income:

Appreciation:

Tax Shelter:

Other:



5.

Other Relevant Information

Please describe any additional information that reflects your knowledge and
experience in business, financial, or investment matters and your ability to
evaluate the merits and risks of this investment.





S-2

 

 



--------------------------------------------------------------------------------









PART II – FOR ENTITIES




1.

Accredited Investors Status:  The Subscriber is an Accredited Investor (as
defined in Rule 501 of Regulation D promulgated under the Securities Act)
because it certifies that (check all appropriate descriptions that apply):




Initial _______  

A bank, as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or a fiduciary capacity.

Initial _______  

A broker or dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended.

Initial _______  

An insurance company, as defined in Section 2(13) of the Securities Act.

Initial _______  

An investment company registered under the Investment Company Act of 1940 or a
business development company, as defined in Section 2(a)(48) of that act.

Initial _______  

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

Initial _______  

A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if the plan has total assets in excess of $5 million.

Initial _______  

An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, an insurance company, or a registered investment
adviser, or if the employee benefit plan has total assets in excess of $5
million.

Initial _______  

A private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

Initial _______  

A corporation, Massachusetts or similar business trust, or partnership, or an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, that was not formed for the specific purpose of acquiring the
Securities, and that has total assets in excess of $5 million.

Initial _______  

A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

Initial _______  

An entity in which all of the equity owners are accredited investors and meet
the criteria listed in Part I, Section 1 of this Questionnaire (and please list
all equity owners and provide a Questionnaire for each such person).





S-3

 




--------------------------------------------------------------------------------













2.

General Information

Name of Entity:

Address of Principal Office:


 

Type of Organization:

Date and State of Organization:


3.

Business

Major Segments of Operation:

Length of operation in each such segment:

Are you a reporting entity under the Securities Exchange Act of 1934, as
amended?

____________ Yes ____________ No

If you are not a reporting entity, please provide the following:


(a) The names and business experience of each of your officers and directors,
partners, or other control persons for the past five years. If additional space
is required to answer any question, please attach separate pages to the back of
this Questionnaire and identify all questions answered in this fashion by their
respective question numbers.

 

(b) The educational background of each of your officers and directors, partners,
or other control persons, including the institutions attended, the dates of
attendance, and the degrees obtained by each. If additional space is required to
answer any question, please attach separate pages to the back of this
Questionnaire and identify all questions answered in this fashion by their
respective question numbers.

 





S-4

 

 



--------------------------------------------------------------------------------









 (c) Have each of your controlling persons complete Part I of this
Questionnaire.


4.

Current Investment Objectives

The current investment objectives of the entity (indicate applicability and
priority) are:

Current income:

Appreciation:

Tax Shelter:

Other:






5.

Other Relevant Information

Please describe any additional information that reflects your knowledge and
experience in business, financial, or investment matters and your ability to
evaluate the merits and risks of this investment. If additional space is
required to answer any question, please attach separate pages to the back of
this Questionnaire and identify all questions answered in this fashion by their
respective question numbers.





S-5

 




--------------------------------------------------------------------------------







EXHIBIT A

FORM OF DEBENTURE








S-6

 




--------------------------------------------------------------------------------







EXHIBIT B

FORM OF WARRANT








S-7


